Citation Nr: 0836464	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  06-39 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma 
including due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
October 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  

In August 2008, the veteran testified at a hearing before the 
undersigned.  A transcript of the proceeding is of record.  

Pursuant to the veteran's motion, this appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that non-Hodgkin's lymphoma was caused by 
exposure to ionizing radiation while serving as a respiratory 
therapist and corpsman at the United States Army Institute of 
Surgical Research (USAISR) from 1974 to 1977.  Specifically, 
it is alleged that he was required to stay with patients on 
thousands of occasions while they underwent a Perfusion-
Ventilation Lung Scan at the Nuclear Medicine Department.  
Reportedly, he did so with only minimum protection afforded 
by an x-ray apron.  

The veteran's available service personnel records confirm his 
occupational specialty was respiratory specialist and that he 
served at "USA ISR FSHTK" from March 1975 to October 1977.  
In addition, the veteran's service treatment records show he 
received all of his treatment during this time at Brooke Army 
Medical Center at Fort Sam Houston.  

Additionally, a service colleague, G. W. W., M.D., Ph.D, 
reported that he served with the appellant at USAISR from 
1974 and 1976, and that the claimant assisted with studies 
involving "Xe 133 and I 1131" with no protection to prevent 
exposure.  

Post-service VA treatment records show the veteran's 
treatment for non-Hodgkin's lymphoma starting in late 2005.  
Significantly, 38 C.F.R. § 3.311(b)(2) (2007) lists 
"lymphomas other than Hodgkin's disease" as a radiogenic 
disease.

In December 2005, the RO contacted the Army Dosimetry Center 
and requested copies of the veteran's DD Form 1141, Record of 
Occupational Exposure to Ionizing Radiation.  In January 2006 
the Army notified the RO that they were unable to locate any 
records for the claimant.  

Given the above facts, the Board finds that remand is 
required to further develop the veteran's claim following the 
procedure set forth at 38 C.F.R. § 3.311.  The development 
should include, but is not limited to, contacting USAISR to 
request any records they may have which could help to 
quantify the level of the claimant's exposure to ionizing 
radiation, if any, while serving at this facility from 1975 
to 1977, and forwarding any such information obtained to the 
Under Secretary for Health for purposes of obtaining a dose 
estimate.  Thereafter, a medical opinion should be obtained 
from the Under Secretary for Benefits as to whether non-
Hodgkin's lymphoma was incurred in-service based on the 
extent of the exposure.  See 38 U.S.C.A. §§ 5103A(b), (d) 
(West 2002); 38 C.F.R. § 3.311.

A review of the record on appeal also shows that the veteran, 
in November 2001, notified VA that he was applying for Social 
Security Administration (SSA) disability benefits.  
Thereafter, in March 2004, VA received a letter from SSA 
which reported that the veteran had been awarded SSA 
disability benefits.  While the November 2001 letter appears 
to indicate that the basis for the veteran's disability claim 
was an unrelated back disorder, the March 2004 SSA award 
letter does not provide any information regarding the nature 
of the award or the reason for the award.  Since these 
records are potentially relevant to the current appeal the 
Board finds that a remand is also required to request them.  
See 38 U.S.C.A. § 5103A(b); Collier v. Derwinski, 
1 Vet. App. 413 (1991).

Similarly, given the veteran's claims regard his in-service 
duties and the lack of service personnel records found in the 
claims files, upon remand the veteran's service personnel 
records should be obtained and associated with the record. 

Accordingly, the appeal is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should send the veteran a 
corrective VCAA notice letter under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2007) and 38 C.F.R. § 3.159(b) (2007), 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the United States Court of 
Appeals for Veterans Claims in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO/AMC should obtain from the 
National Personnel Records Center (NPRC) 
a complete copy of the veteran's service 
personnel records.  

3.  The RO/AMC should obtain from the SSA 
the records pertinent to the appellant's 
claim for Social Security benefits as 
well as the medical records relied upon 
concerning that claim.  

4.  Following the procedure set forth at 
38 C.F.R. § 3.311, the RO/AMC should 
develop the claim, which development 
should include, but is not limited to, 
contacting USAISR and request any records 
they have which could help to quantify 
the amount of the claimant's exposure to 
ionizing radiation, if any, while serving 
at this facility from 1975 to 1977.  

5.  After undertaking the above 
development to the extent possible, the 
RO/AMC should obtain a dose estimate from 
the Under Secretary for Health or another 
appropriate agency.  The request for the 
dose estimate should include, among other 
things, any relevant information obtained 
from USAISR, relevant portions of the 
claimant's service personnel records, and 
a copy of the August 2008 letter from Dr 
W.  

6.  After obtaining the dose estimate, 
the RO/AMC should obtain a medical 
opinion from the Under Secretary for 
Benefits, based on the extent of the 
exposure, as to whether it is as likely 
as not that the veteran's current non-
Hodgkin's lymphoma was caused by his 
alleged in-service exposure to ionizing 
radiation while serving as a respiratory 
therapist and corpsman at USAISR from 
1975 to 1977.  

7.  Thereafter, the RO/AMC must 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case (SSOC).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

